Citation Nr: 1403536	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than August 15, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD) and generalized anxiety disorder (GAD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  

The Veteran testified at a Board hearing at the RO in August 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The Board denied the Veteran's earlier effective date claim in October 2011.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012 the Court issued an Order granting a Joint Motion for Remand.  The case was returned to the Board for further review.  Thereafter, in a November 2012 decision, the Board again denied the Veteran's claim.  The Veteran also appealed that decision to the Court.  In October 2013 the Court issued an Order granting a Joint Motion for Remand, which served to vacate the Board's November 2012 decision and remand the matter to the Board for action consistent with the Joint Motion for Remand.


FINDINGS OF FACT

1.  The Veteran filed his claim of entitlement to service connection for PTSD on December 30, 2005.

2.  In giving the Veteran the benefit of the doubt, it is at least as likely as not that the Veteran's PTSD first manifested prior to December 30, 2005.

3.  The Veteran's generalized anxiety disorder is inseparable from his PTSD.


CONCLUSION OF LAW

The criteria for an effective date of December 30, 2005 for the award of service connection for PTSD and generalized anxiety disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R 
§ 3.159(b)(1). 

The Veteran's earlier effective date appeal arises from his disagreement with the original grant of service connection in October 2009.  Courts have held that once service connection is granted the claim is substantiated and further appealable issues, such as the effective date, are "downstream" issues and therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No further notice is needed under VCAA.  At any rate, the Board notes that a March 2006 VCAA letter informed the Veteran about how VA determines an effective date. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and letters from VA treatment providers, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claim for an earlier effective date.  The VLJ asked questions to ascertain the onset of the Veteran's disability.  The Veteran was assisted at the hearing by an accredited representative from the Vietnam Veterans of America.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an earlier effective date.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Analysis

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).
It is possible that a particular piece of evidence demonstrates the Veteran suffered from the symptoms of a disability earlier than the date of the examination, opinion, or diagnosis.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)); Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the DSM-IV. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran submitted his claim more than one year after service.  As noted above, when a claim is submitted more than one year after service, the effective date shall be the date of the receipt of the claim or the date entitlement arose, whichever is later.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Veteran filed his claim in this case on December 30, 2005; however, the preponderance of the evidence indicates that entitlement to service connection for PTSD and generalized anxiety disorder arose prior to that date.  As such, the Board finds that the effective date for service connection should be December 30, 2005.

The evidence of record includes a January 20, 2006 letter from the Veteran's VA social worker, which indicates that the Veteran was first seen on January 20, 2006.  Because the Veteran was noted to be a Vietnam Veteran, PTSD was discussed.  The letter notes the Veteran's stressor history, to include (but not limited to) receiving incoming rocket/mortar fire and sniper fire in Vietnam, as well as doing guard or patrolman duty.  It was noted that the Veteran had some nightmares after service, but that he does not have them so much anymore.  The social worker found that the Veteran exhibits some symptoms of PTSD, but that he minimizes the symptoms.  It was further noted that the Veteran indicated that he can handle it as long as he does not talk about it.  The VA social worker suspected that the Veteran would have a diagnosis of PTSD if he were truthful about his symptoms.  The VA social worker indicated that the Veteran had significant responses that reflect PTSD symptoms such as frequently trying to stay away from anything that will remind him of things which happened while he was in the military; frequently having a hard time expressing his feelings, even to the people he cares about; frequently losing his cool and exploding over minor everyday things; and rarely falling asleep easily.  

VA treatment records from January 2006 (seemingly Vet Center records) note some PTSD symptoms.  It was noted that the Veteran works for a dental lab where they make dentures.  It was noted that he gets irritated at the new boss (son of former boss) because he does not put as much energy into the company as his father did.  The Veteran reportedly finds other employees just as frustrating because they do not work very hard.  The rest of the treatment record notes several stressor events from the Veteran's service in Vietnam.  

A May 12, 2006 VA Vet Center treatment record notes that the Veteran had an upcoming VA examination scheduled.  The authoring treatment provider indicated that if the Veteran tells the examiner what he has been going through and what his symptoms are like, he should be rated for PTSD.  

A May 23, 2006 VA Vet Center treatment record notes that the Veteran had conflict with his employer, which was accepted by his employer.  It was noted that such conflict would not be accepted by any other employer.  The Veteran was having physical and relational stress at work which may lead to retirement.  

A May 30, 2006 VA mental health note (authored by Dr. N.) reflects that the Veteran first attended a PTSD consult with his treating physician.  It was noted that the Veteran reported significant problems with nightmares and insomnia in the recent past.  He complained of frequent nightmares that affect his level of energy the following day.  He denied significant avoidance behaviors or acuity of intrusive recollections.  He complained of significant feelings of frustration, irritability in the daytime and insomnia at night.  The examiner noted his past history and performed a mental status examination.  The examiner diagnosed generalized anxiety disorder and subthreshold PTSD.  The examiner specifically noted that the Veteran does not meet the diagnostic criteria of PTSD with his current history.  The examiner specifically stated that the Veteran's current details do not meet diagnostic standards, but simultaneously noted that the Veteran is not a good historian.  

The June 2006 VA examination report reflects that the examiner reviewed the claims file, provided a thorough history, performed a psychiatric examination, and provided a diagnosis and nexus opinion.  The examiner specifically noted that the Veteran did not meet the DSM-IV criteria in his treatment records and does not meet the criteria for a diagnosis of PTSD during this examination.  It was noted that the Veteran's description of the events in service does not meet the criteria for the stressor requirement for a diagnosis of PTSD.  Additionally, the examiner stated that it is more likely than not, based upon the Veteran's reported symptoms (including but not limited to some intrusive thoughts or memories, some nightmares about an in service stress, difficulty talking about his military experience, significant problems remembering military events, being distant or cut off from others, being emotionally numb, difficulty sleeping, irritability, being watchful and hypervigilant, difficulty during fourth of July and hearing helicopters), that the Veteran does not meet the B, C, D, E, or F criteria for PTSD either.  The examiner opined that the Veteran did exhibit generalized anxiety disorder to include worry about trivial matters and different matters on a day-to-day basis.  The examiner noted that this causes his problematic sleep patterns and his difficulty with attention, concentration, and his irritability.  The examiner also opined that the Veteran's generalized anxiety disorder is not consistent with a nexus for service relation. 

A July 2006 VA Vet Center treatment record indicates that the Veteran's PTSD symptoms were troublesome for the Veteran.  However, it was also noted that the Veteran has maintained one job for thirty years, which the authoring social worker stated goes against a PTSD evaluation.

In a July 2006 treatment record, the Veteran reported persisting problems of depression and anxiety.  The treating VA physician, Dr. N., diagnosed subthreshold PTSD.  

In an August 2006 treatment record, the Veteran reported intrusive thoughts and difficulty in watching the current conflicts in the Middle East (because it brings back memories of the past).  The VA physician, Dr. N., again diagnosed subthreshold PTSD. 

In an August 2006 letter, the Veteran's treating VA physician, Dr. N., noted that the Veteran has had monthly visits since May 26, 2006, and that the Veteran's treatment includes medication management and individual counseling on an as-needed basis.  Dr. N. indicated that the Veteran has been informed that he does not meet the diagnostic criteria of PTSD with his current history.  He was diagnosed with generalized anxiety disorder and subthreshold PTSD.  Dr. N. opined that it is as likely as not that the Veteran's present condition could be the result of, or may be related to, his combat service with the U.S. Marine Corps in Vietnam.  Dr. N. further noted that the Veteran has significant problems with anxiety and depression, as well as insomnia and nightmares, which can be exacerbated due to his chronic neuropathies and pain. 

A November 2006 VA treatment record notes that the Veteran discussed his frustration with work and anticipation of retiring at age 62.  He admitted that his anger issues were prominent.  He indicated that he did not care if the other guy was bigger, he would still win one way or another.  The assessment was PTSD, stress and not sleeping well.  

In January 2007, the Veteran was seen by his treating VA physician, Dr. N.  It was noted that the physician discussed the diagnosis and criteria for PTSD with the Veteran.  A diagnosis of generalized anxiety disorder (but not PTSD) was listed.  

A February 2007 VA treatment record notes that the Veteran's doctor put him on Cymbalta, and this seems to be helping with his anger and temperament.   

An April 2007 VA treatment record notes that the Veteran was working part time now and reported being a lot less stressed and not as angry.  

In June 2007, the Veteran was given a PTSD screening questionnaire.  The Veteran's screening was negative noting no nightmares, no avoidance, and no numbness or detachment.  The Veteran did admit that he was constantly on guard, watchful, or easily startled.  The result was a negative PTSD screen.

A June 2008 depression screen was negative, noting that the Veteran denied having little interest or pleasure in doing things.  He also denied feeling down, depressed, or hopeless.  

A May 2009 depression screen was negative, noting several days of feeling little interest or pleasure in doing things and several days of feeling down, depressed or hopeless.  

The Veteran was afforded a VA examination in August 2009.  The examiner reviewed the Veteran's records, noted the Veteran's history, and specifically set forth the criteria for a DSM-IV diagnosis of PTSD.  The examiner noted that there was no outpatient treatment for a mental disorder and no current treatment for a mental disorder.  The examiner marked yes for the category entitled, "symptoms present during past year."  The examiner described the frequency, severity and duration of non-PTSD psychiatric/medical symptoms to be falling asleep once a week, decreased energy and concentration three to four times a week, daily depression, irritability once a week and muscle tension about once a week.  It was noted that the Veteran reported that he is doing fine as long as he is alone and not in a crowd.  He also reported drinking 12-packs over the weekend about four or five years ago due to his work-related stress and irritability from interaction with others.  He stopped using as much alcohol since he retired almost two years ago.  The examiner noted that the Veteran had delayed onset of symptoms.  He diagnosed the Veteran with chronic PTSD that meets the DSM-IV criteria for a diagnosis of PTSD, as well as generalized anxiety disorder and depressive disorder.  The examiner opined that it is more likely than not that the Veteran's PTSD was caused by his military service.  The examiner further opined that the generalized anxiety disorder and depressive disorder are related to his PTSD.  The examiner indicated that the Veteran had numerous experiences in combat situations in Vietnam to which he reacted with fear and horror.  It was noted that the Veteran reported having unwanted memories of the trauma since discharge, flashbacks once or twice a month, avoidance of thoughts or feelings of the traumatic events once or twice a month, and difficulty remembering some parts of the experience.  It was also noted that the Veteran has a poor relationship with his daughter and has difficulty expressing his feelings.  He has problems with insomnia and is easily irritable.  He is also watchful and startles easily.  The examiner further indicated that the Veteran retired due in part to psychiatric problems.  Specifically, the examiner noted that due to the irritability, anxiety and poor concentration, the Veteran had difficulty maintaining a regular pace at work and so he took the early retirement about two years ago.  The examiner also indicated that the generalized anxiety disorder and depressive disorder not otherwise specified are intertwined and inseparable from the PTSD.  

In June 2010, the Veteran's treating physician, Dr. N., wrote a letter stating that, after reviewing the Veteran's records, it is at least as likely as not that the Veteran had PTSD from when he was first evaluated in the clinic.  The examiner noted that the Veteran's symptomatology and history date back several years prior to his presentation and he has suffered from the symptoms of an anxiety disorder for years prior to him presenting at the clinic and after thorough assessment of his condition was diagnosed with PTSD. 

The Board finds that the weight of the evidence shows that it is at least as likely as not that the Veteran's PTSD had its onset prior to the date of his claim on December 30, 2005.  

Although the date of the August 15, 2009 VA examination represents the date that the Veteran was first clearly diagnosed with PTSD according to the criteria set forth in the DSM-IV, that date is not synonymous with the date entitlement arose.  The date entitlement arose is not the date that the RO receives the evidence but the date to which that evidence refers.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000); see also DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (citing 38 U.S.C. § 5110(a)) (entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition).  In McGrath, the Board had granted an effective date based on the date of a medical opinion which post-dated the claim.  The Court found that "when an original claim for benefits is pending . . . the date on which the evidence is submitted is irrelevant even if it was submitted over twenty years after the time period in question."  Id.  The Court noted that, "the effective date of an award 'shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.'" Id. (citing 38 U.S.C. § 5110(a)).  In DeLisio, the Court noted that the "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  DeLisio, 25 Vet. App. at 51 (citing 38 C.F.R. § 3.400).

After thorough, careful review of the evidence, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran actually met the criteria for a diagnosis of PTSD in accordance with the DSM-IV prior to December 30, 2005.  Notably, the January 20, 2006 letter from the VA social worker specifically noted that the Veteran minimized his symptoms.  It was also specifically noted that the Veteran's symptoms included avoidance, difficulty sleeping, being easily irritated, and difficulty expressing his feelings.  Importantly, apart from finding that the Veteran's in-service stressors were not sufficient to support a diagnosis of PTSD, the June 2006 VA examiner felt that the Veteran's symptoms such as some nightmares, some intrusive thoughts or memories, some nervousness, feeling distant or cut off from others and being emotionally numb, irritability, being watchful and hypervigilant, having difficulty during the Fourth of July or around the sound of helicopters, more than likely were subjective and more likely than not did not meet the criteria B, C, and D for a diagnosis of PTSD.  The Board finds that considering the January 2006 social worker's opinion that the Veteran minimizes his symptoms, as well as the May 2006 statement that if the Veteran described his symptoms and difficulties, he would be diagnosed with PTSD at the upcoming June 2006 VA examination, the Veteran perhaps underreported his symptoms, to include their frequency and severity, thus causing the June 2006 examiner to find that the Veteran did not have a diagnosis of PTSD.
It is also noted that the Veteran's treating VA physician, Dr. N., who diagnosed the Veteran with subthreshold PTSD on several occasions in 2006 and even wrote a letter in August 2006 stating that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD diagnosis, also indicated in May 2006 that the Veteran is a poor historian.  Moreover, in a June 2010 statement, Dr. N., the same doctor who had previously determined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, determined in hindsight, after reviewing all of the Veteran's records, that it is at least as likely as not that the Veteran had PTSD since he was first evaluated at the clinic.  Although this letter was submitted to assist the Veteran in obtaining service connection for PTSD, there is no indication in the record that Dr. N. has any bias or other interest in the case that would render his June 2010 opinion inherently incredible.  Instead, Dr. N., after reviewing the Veteran's symptoms over the years, came to the conclusion that it is at least as likely that the Veteran actually met the criteria for a diagnosis of PTSD when he began treatment at the VA clinic as it was that he did not meet the criteria then (which was thought at the time).  In essence, Dr. N. is conceding that he himself could have been wrong in not rendering a PTSD diagnosis years ago.

Additionally, the Board notes that the August 2009 VA examiner indicated that the Veteran's PTSD symptoms of irritability, anxiety and poor concentration caused difficulty with employment two years earlier and helped lead to the Veteran's early retirement at that time. 

In general, the Veteran has been described as a poor historian and was noted to underreport or minimize his symptoms.  While it is clear that the August 2009 VA examiner found the Veteran's stressors sufficient to meet the criteria for a DSM-IV diagnosis of PTSD, the June 2006 VA examiner clearly did not.  Interestingly, the Veteran's report of symptomatology at the June 2006 VA examination (subjective reports of a nightmare about one of his stressors, some intrusive thoughts or memories, difficulty remembering military events, being distant or cut off from others at a moderate level, being emotionally numb, difficulty sleeping, irritability, being watchful and hypervigilant, difficulty at the Fourth of July or hearing helicopters), which were not found to be sufficient to meet the B, C, D criteria (the examiner noted that criteria E and F are subjectively met) for a diagnosis of PTSD, are remarkably similar to the symptoms reported and accepted to confirm a DSM-IV diagnosis of PTSD by the August 2009 VA examiner.  Notably, the August 2009 examination report notes unwanted memories of the trauma, flashbacks once or twice a month, avoidance of thoughts or feelings once or twice a month, mild difficulty remembering important parts about the experience, difficult relationship with his daughter and difficulty expressing feelings, sleep problems, irritability, being watchful and startling easily.  It appears that the main difference is the frequency or severity of the symptoms.  If the Veteran had been underreporting or minimizing his symptoms at the June 2006 VA examination, as the January 2006 Vet Center social worker felt that he tended to do, this would account for the lack of a diagnosis then, and even the lack of a firm diagnosis in the regular treatment records authored by Dr. N., who subsequently changed his own mind about the diagnosis.

Although the July 2006 Vet Center social worker found that the fact that the Veteran had the same job for over 30 years weighed against a finding of PTSD, the June 2006 VA examiner conceded that the Veteran had one specific post that he tended to during the day and that the Veteran would stay in his own area where other people did not bother him.  Moreover, the Veteran was reported to have had employment difficulty and anger issues which pervaded his employment such that he took early retirement in part because of his psychiatric symptoms.

In sum, although the evidence, on its face, does not reflect a firm diagnosis of PTSD that met the DSM-IV criteria until August 15, 2009, when piecing together the additional medical evidence, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran actually had a diagnosis of PTSD supported by the DSM-IV criteria prior to December 30, 2005.  The Veteran first sought treatment at the Vet Center on January 20, 2006 and the treating social worker felt that if the Veteran did not minimize his symptoms, he would have a diagnosis of PTSD.  Considering that the Veteran likely had symptoms prior to his initial visit in January 20, 2006 (which would have prompted his initial visit), and because Dr. N's June 2010 letter reflects that the Veteran's symptomatology and history date back several years prior to his presentation (the Veteran first presented to Dr. N. in May 2006), as well as Dr. N's statement that the Veteran specifically suffered from anxiety disorder for years prior to him presenting at the Lincoln Clinic, along with the August 2009 VA examiner's opinion that the anxiety cannot be separated from the PTSD and Dr. N.'s August 2006 statement that the Veteran's generalized anxiety disorder and subthhreshold PTSD as likely as not could be or may be related to his military service, the Board finds that it is at least as likely as not that the Veteran had a diagnosis of PTSD according to the DSM-IV prior to December 30, 2005, and had a diagnosis of generalized anxiety disorder prior to December 30, 2005, both of which are etiologically related to the Veteran's in-service stressors.  

Therefore, in giving the Veteran the benefit of the doubt, the Board finds that the effective date for the grant of service connection for PTSD and generalized anxiety disorder should be December 30, 2005, the date of the Veteran's claim, as the evidence is in equipoise as to whether entitlement arose prior to that date.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of December 30, 2005, but no earlier, for the grant of service connection for PTSD with generalized anxiety disorder, is granted, subject to the criteria governing the award of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


